Citation Nr: 0310543	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
migraine headaches.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an increased rating for lung disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active duty from August 1961 to August 1963 
and from January 1966 to December 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In December 1999, the Board remanded the 
issues listed on the title page for additional development, 
and the case has now been returned to the Board for further 
appellate consideration.  

In the December 1999 remand, the Board requested that a 
medical opinion be obtained as to the medical probability 
that any pulmonary disability, including emphysema or chronic 
obstructive pulmonary disease (COPD), was secondary to, or 
aggravated by, the veteran's service-connected pneumothorax 
residuals.  The report of a March 2001 VA respiratory 
examination includes the opinion that it is as likely as not 
that the severity of the veteran's COPD and the diagnosis of 
COPD are aggravated by the service-connected left 
pneumothorax.  The examiner did not, however, indicate the 
degree of aggravation of the COPD attributable to the 
service-connected pneumothorax residuals.  Such information 
would be relevant to the increased rating claim, and the 
examiner should be requested to provide an opinion on that 
matter.  

The rating criteria for respiratory disabilities include 
consideration of Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  Actual 
values for DLCO (SB), based on testing after optimum therapy, 
are necessary for evaluation under the rating criteria that 
became effective October 6, 1996.  See 61 Fed. Reg. 46720, 
46723 (1996).  While the record shows that the veteran has 
undergone pulmonary function testing during the course of the 
appeal and reports have described the diffusion capacity for 
carbon monoxide as reduced, sometimes severely so, the actual 
values for DLCO (SB) are not clearly delineated in the 
record, nor is it always apparent whether the results were 
obtained before or after therapy.  The Board will therefore 
request review and clarification of the record by a physician 
familiar with pulmonary function tests.  

Additionally, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist veterans with their claims.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The Board observes that with application of the VCAA to this 
case, the RO may determine that additional development, such 
as current examination of the veteran would facilitate 
adjudication of one or more of his claims.  Although the 
record shows that the veteran is now incarcerated, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that, even though incarcerated, a veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
complaints regarding his migraine 
headaches, bilateral hearing loss or lung 
disability at any time since September 
1994.  This should include, but not be 
limited to, correctional facilities where 
he has received physical examinations or 
health care since his incarceration 
starting in January 2002.  After securing 
the necessary release, the RO should 
obtain these 


records.  In any event, the RO should 
obtain and associate with the claims file 
records (including values for Diffusion 
Capacity of the lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
and reports of pulmonary function tests 
conducted March 26, 1996, in November or 
December 1997, November 28, 1998, 
February 7, 2000, and March 7, 2001, from 
the VA Pulmonary Function Laboratory at 
the VA Medical Center in Beckley, West 
Virginia.  The RO should also obtain VA 
medical records for the veteran dated 
from August 2001 to January 2002.  All 
actions should be fully documented in the 
claims file.  

2.  The RO should request that the 
pulmonologist who conducted the March 
2001 compensation and pension examination 
for respiratory disorders review the 
record an provide an opinion, if 
possible, as to the extent to which the 
service-connected left pneumothorax has 
aggravated the veteran's COPD.  The 
rationale for the opinion should be 
explained, with attention to other 
pulmonary risk factors that may affect 
the veteran's respiratory performance, 
including his smoking history and post-
service history of exposure to coal dust.  
The claims file must be made available to 
the physician for review of pertinent 
documents.  

3.  If the physician who conducted the 
March 2001 examination is not available 
or cannot provide an opinion without 
additional examination of the veteran, 
the RO should make arrangements for 
examination of the veteran.  In view of 
the veteran's incarceration, 
consideration should be given to having 
the examination conducted by a fee-basis 
pulmonologist or by a VA 


pulmonologist at the correctional 
facility.  The physician should be 
requested to determine the nature and 
extent of the residuals of the left 
pneumothorax.  After examination and 
review of pertinent records in the claims 
file, the physician should be requested 
to provide an opinion, if possible, as to 
the extent to which the service-connected 
left pneumothorax has aggravated the 
veteran's COPD.  The rationale for the 
opinion should be explained, with 
attention to other pulmonary risk factors 
that may affect the veteran's respiratory 
performance, including his smoking 
history and post-service history of 
exposure to coal dust.  The claims file 
must be made available to the physician 
for review of pertinent documents.  The 
RO's efforts in this regard should be 
documented in the claims file.  

4.  The RO should also arrange for the 
review of the record by a physician 
familiar with pulmonary function studies 
and reports.  The physician should be 
requested to review the results of VA 
pulmonary function tests conducted on 
March 28, 1996, in November or December 
1997, on November 28, 1998, on February 
7, 2000 and on March 7, 2001, in addition 
to the results of any other pulmonary 
function studies that may be available 
for the veteran.  The physician should be 
requested to identify the results at each 
examination of Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) before and 
after optimum therapy, if possible.  The 
claims file must be made available to the 
physician for review of pertinent 
documents.  



5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the issues on appeal, to 
include clarification of the exact lung 
disability or disabilities for which 
service connection is in effect and 
consideration of both old and new rating 
criteria for respiratory disorders and 
hearing loss.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



